PER CURIAM.
We affirm the trial judge’s order refusing to vacate and set aside a final judgment entered after default. The proof presented below to overcome the presumptive correctness of the return, Vellanti v. Piper Aircraft Corp., 394 So.2d 1063 (Fla. 3d DCA 1981), which reflected that Gettys was personally served was neither undisputed nor so clear and convincing as to require that the default be set aside. The record evidence and the reasonable inferences to be drawn therefrom support the trial judge’s conclusion, and we cannot substitute our judgment for his. Compare Winky’s, Inc. v. Francis, 229 So.2d 903 (Fla. 3d DCA 1970), with McIntosh v. Wibbeler, 106 So.2d 195 (Fla.1958).
Affirmed.